Robert L. Brown, Justice, dissenting. I do not know what defense counsel did wrong in this case. Yet, the majority concludes he was negligent and refers him to the Committee on Professional Conduct for disciplinary proceedings. I disagree and would grant the motion for rule on clerk. On January 15, 2002, judgment was entered against Melton Smith for operating an amusement game which provided cash rewards for the winner, which is a misdemeanor. See Ark. Code Ann. § 26-57-403(b) (Repl. 1997). He was sentenced to nine months in the county jail. On February 8, 2002, he filed his notice of appeal from that judgment. Also, on February 8, 2002, a copy of a letter from Smith written to the circuit judge was received by the circuit clerk asking for reconsideration of his sentence and specifically for a suspension of sentence. This letter was treated as a post-trial motion by the circuit judge. On March 4, 2002, the circuit judge entered an order denying Smith’s motion for reconsideration. On March 15, 2002, Smith filed a notice of appeal, appealing both the judgment of conviction and the denial of his motion for reconsideration. The majority concludes, erroneously in my judgment, that the only effective notice appeal was the one filed February 8, 2002, and that this notice was effective under our rules the day after the order was entered denying the motion for reconsideration, which would be March 5, 2002. Smith’s counsel obtained an order extending the time to file the record, and that order was entered on June 6, 2002. If you count the 90 days for filing the record or extension from March 15, 2002, that order was timely. If you count the 90 days from March 5, 2002, the order was untimely. It is, as an initial matter, somewhat ironic that we use a rule that was designed to avoid a procedural pitfall for early filings of notices of appeal as a trap for this defense counsel. Clearly, the rule for considering the notice of appeal to be filed after the date of judgment was for the purpose of eliminating a procedural default. See Ark. R. App. P. — Crim. 2(b)(2). It also had its origin in the fact that some notices of appeal were being filed after oral denial of a post-trial motion but before entry of the written order. That, of course, is not the situation in the case before us. It next seems bizarre that a notice of appeal from a judgment would be presumed to be a notice of appeal from the order denying the motion for reconsideration. It does not even purport to be an appeal from the latter. Only the notice of appeal filed on March 15, 2002, states that it is giving notice of an appeal from both the judgment and the denial of the motion for reconsideration. The operable rule appears to be Ark. R. App. P. — Crim. 2(b)(2), which reads: A notice of appeal filed before disposition of any post-trial motions shall be treated as filed on the day after the entry of an order disposing of the last motion outstanding or the day after the motion is deemed denied by operation of law. Such a notice is effective to appeal the underlying judgment or order. A party who also seeks to appeal from the grant or denial of the motion shall within thirty (30) days amend the previously filed notice, complying with subsection (a) of this rule. No additional fees will be required for filing a notice of appeal. It appears to me that counsel for Smith did precisely what was required of him. He timely filed a new notice of appeal from both the judgment and the denial .of the reconsideration motion for a suspended sentence. This is not a second notice of appeal from the same judgment but rather an amended notice of appeal from the judgment and a subsequent denial of the motion to suspend his sentence. In addition, the majority cites to inapposite authority. See Street v. Kurzinski, 290 Ark. 155 717 S.W.2d 798 (1986). In Street, the post conviction motion was filed before entry of judgment and was deemed denied before entry of judgment. Thus, the first notice of appeal filed after entry of judgment was an appeal from both the judgment and the deemed-denied motion. In the instant case, we have a notice of appeal solely from the judgment and a notice of appeal from the judgment and denial of the motion for reconsideration. The majority would start the running of the mandatory period of 90 days for filing a record on March 5, 2002, the day after denial of the motion for reconsideration. The majority does this by treating the first notice of appeal as effective the day after the order of denial, though the first notice of appeal had nothing to do with the denial of the reconsideration motion. The defendant’s amended notice of appeal was filed on March 15, 2002. Defense counsel believed, correctly in my judgment, that he had 90 days from the March 15 notice of appeal to file his record since that amended notice of appeal was from both the judgment and denial of reconsideration. The ultimate effect of the majority’s interpretation of our rules is to shorten the 90 days available for filing the record. That is not right. I would grant the motion for rule on clerk and, for that reason, I dissent. Thornton and Hannah, JJ., join in this dissent.